Title: Notes of Cabinet Meeting on Neutrality, 30 July 1793
From: Jefferson, Thomas
To: 


July 30. Met at my office. I proposed to add to the rules a proviso that they should not be understood to contravene, as of right they could not, the provisions of thearticle of our treaty with France, theof that with the U. N. or theof that with Prussia. Before Ham. and Kn. came into the room E.R. declared himself for a general reference, or a verbal quotation of the words of the treaties, and against all comments or substitutions of new words. When they arrived, Ham. proposed a reference to the articles of the treaty by a description of the cases in shorter terms, which he proposed as equivalent to those of the treaty. E.R. said plumply and without one word of preface that he had been for a general reference to the treaties, but if the special descriptions would give more satisfaction, he would agree to it. So he and Hamilton drew their chairs together and made up the form: but it was agreed to be put off for more mature digestion.
